Citation Nr: 0810443	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-01 454	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a lower back 
disability.

4.  Entitlement to service connection for an upper back 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
carpal tunnel syndrome.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1983. These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Waco RO.  In July 2006, the case was 
remanded for additional development and notice.

The matters of entitlement to service connection for GERD and 
for an upper back disability are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington D.C.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  A neck disability was not manifested in service, 
arthritis of the neck was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against a finding that any current neck disability is related 
to the veteran's service.

2.  A chronic low back disability was not manifested in 
service and a preponderance of the evidence is against a 
finding that any current low back disability is related to 
the veteran's service.

3.  An unappealed October 1996 rating decision denied service 
connection for bilateral carpal tunnel syndrome essentially 
based on a finding that such disability was not manifested in 
service (and therefore was unrelated to the veteran's 
service).

4.  Evidence received since the October 1996 rating decision 
does not tend to show that the veteran's bilateral carpal 
tunnel syndrome was manifested in, or is related to, his 
service; does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for such 
disabilities; and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  New and material evidence has not been received, and the 
claim of service connection for right carpal tunnel syndrome 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has not been received, and the 
claim of service connection for left carpal tunnel syndrome 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) further held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in a claim to reopen, notice to the claimant 
must include (with some specificity) notice of what is 
necessary to reopen the claim, as well as notice of what is 
needed to substantiate the underlying claim.  

In a statement in February 2003 (prior to the RO's initial 
adjudication of these claims), the veteran acknowledged he 
was aware of information and evidence that he must provide 
and of information and evidence VA would obtain on his 
behalf.  Via August 2005 and August 2006 letters, he was 
informed of the evidence and information necessary to 
substantiate his claims (to include notice of the specific 
evidence needed to reopen the claims of service connection 
for bilateral carpal tunnel syndrome), the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit relevant evidence in his possession, and provided 
notice regarding disability ratings and the effective dates 
of awards.  

A December 2003 statement of the case (SOC) and supplemental 
SOCs (SSOCs) in March 2004 and September 2007 notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  
While complete notice was not provided prior to the initial 
adjudication of these claims, such defect does not affect the 
essential fairness of the adjudication process.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  The claims were 
readjudicated in September 2007 after all critical notice was 
provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file, and VA 
obtained all pertinent/identified records that could be 
obtained (although the veteran did not submit releases for 
private treatment prior to 1991 as requested, the Social 
Securities Administration records included copies of those 
records and they are associated with the claims file).  All 
evidence constructively of record has been secured.  The 
veteran was afforded an examination of the spine.  As there 
is no evidence of neck-related injury, disease or event in 
service, and no evidence suggesting a nexus between a current 
neck disability and service, an opinion as to a possible 
nexus between a neck disability and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

II. Service Connection Claims

A. Factual Background

The veteran's SMRs are silent for neck complaints, findings, 
or diagnosis.  In April 1971, he complained of a pulled 
muscle in the right lower back.  On service separation 
examination in June 1983, low back or neck complaints, 
findings, or diagnosis were not noted.

April 1988 private X-rays of the cervical spine revealed 
straightening of the normal cervical lordotic curve 
(suggesting muscle spasm), and degenerative changes with 
prominent anterior osteophytes at the C5-C6 level.  In March 
1989, the veteran was seen for radicular symptoms from the 
neck.  The impression was cervical degenerative joint disease 
with radicular symptoms.  March 1990 private medical records 
show the veteran was treated within a day or two of a car 
accident.  He had vague neck complaints without radiation and 
denied a prior history of neck trauma.  The assessment was 
mild musculoskeletal strain.  X-rays revealed marked 
degenerative joint disease of C5-C6 with anterior spurring 
previously noted.  The following week he still had neck 
complaints, and reported they were a longstanding problem.  
He also complained of nonradiating pain in the lower thoracic 
and upper lumbar area.  The impression included a recent 
motor vehicle accident with back pain.  May 1990 cervical X-
rays revealed significant degenerative changes; the 
impression was degenerative joint disease with some early 
radicular symptoms.  On private orthopedic examination by a 
private physician that same month, the veteran reported that 
prior to his March 1990 motor vehicle accident he had no neck 
or back problems.  The diagnoses included chronic cervical 
strain, suspected cervical herniated disc, and chronic lumbar 
strain.  

In June 1990, the veteran again denied having a prior history 
of neck or back injuries or problems.  It was noted that 
there were degenerative changes on X-rays.  The impression 
included probable mechanical neck and back pain, possibly 
secondary to degenerative changes aggravated by a motor 
vehicle accident without ongoing significant radicular 
symptoms.  In August 1990, a private physician noted that the 
veteran attributed his neck and back pain to a March 1990 car 
accident and that there was legal action pending.  

On January 1991 VA examination, the veteran reported that 
after a March 1990 motor vehicle accident he was told that he 
had a ruptured disc in his cervical and lumbar spine.  The 
diagnosis was ruptured discs by veteran's account.  

In July 1991, the veteran reported a one year history of back 
pain.  February 1995 cervical spine X-rays revealed 
spondylosis with early degenerative changes.  An August 1995 
record noted there was disc fusion at C2-C3.  The veteran 
reported that he first had neck problems in the early 1980s 
and a motor vehicle accident in 1992 that exacerbated the 
problem.  A May 1996 record noted that his fusion was 
probably a congenital fusion rather than surgical.  

A June 1998 VA record notes that the veteran had complaints 
of neck pain and a history of a pinched nerve in his neck.  
In September 1998, an MRI revealed cervical spondylosis at 
multiple levels including moderate spinal stenosis of central 
canal and left neural foramina at C6-C7 and minimal stenosis 
of central canal and left neural foramina at C5-C6 level by 
osteophytes and bulging disc and hypertrophy of ligamentum 
flavum.  A May 2002 record notes that the veteran had chronic 
neck problems.  September 2002 to September 2003 records show 
ongoing lumbar complaints.  The impressions were muscle spasm 
and chronic low back pain.  October 2002 X-rays of the 
lumbosacral spine revealed minimal osteophyte formation, L3 
through L5.

On February 2007 VA examination, the claims file was 
reviewed.  The veteran did not recall having an injury to the 
low back in service, but reported that he carried, lifted, 
and moved items that strained his low back.  The diagnosis 
was minimal osteophytosis of the lumbar spine with 
lumbosacral strain, which was mild to moderate.  The opinion 
was that it was less likely than not that the veteran's 
current lumbosacral strain was related to the lumbosacral 
strain that started to develop in service.  The physician 
also commented that it was not possible without speculation 
to delineate the extent of low back pain that was from the 
continuation of service and related to the car accident after 
service.

B. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic diseases, such as 
arthritis, may be service connected on a presumptive basis if 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Analysis

Neck

A neck disability was not manifested in service.  Notably, 
while litigation was pending following the veteran's March 
1990 car accident, he repeatedly denied any prior neck 
problems or injuries and attributed all of his neck 
disability to the car accident.  He now contends that his 
neck disability is related to neck problems he had in 
service.  The Board finds his more recent accounts of neck 
problems in service not credible.

There is no evidence that cervical arthritis was manifested 
in service or in the veteran's first postservice year.  
Consequently, service connection for a neck disability on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis of the 
neck as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

The medical evidence clearly establishes that the veteran has 
a neck disability as the record contains diagnoses of 
cervical spondylosis/degenerative joint disease.  There is no 
competent (medical) evidence that links such disability to 
the veteran's military service.  While there is evidence of 
cervical pathology in the late 1980's, prior to the veteran's 
March 1990 motor vehicle accident, there is no evidence of 
such disability until some five years after service and no 
medical records that link such disability to the veteran's 
service.  The only link between the veteran's cervical spine 
disability and his service is by his own allegations.  
Because he is a layperson, the veteran lacks the medical 
training and expertise to offer a competent opinion in the 
matter of medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim of 
service connection for a neck disability and it must be 
denied.

Lumbar Spine

There is no competent (medical) evidence of a nexus between 
the veteran's current lumbosacral strain (diagnosed on 
February 2007 VA examination) and the single episode of low 
back complaints noted in service.  The record shows that in 
March 1990 there was an intercurrent postservice injury to 
the veteran's back, and records contemporaneous to that time 
reflect that he reported no back injuries or problems prior 
to the car accident.  It is significant that there is no 
evidence of low back complaints or findings in the period 
following service up until the March 1990 car accident and 
that from that point on the veteran has had low back 
complaints.  

The only medical opinion of record that addresses the 
etiology of the veteran's low back disability is that of the 
February 2007 VA examiner who opined, in essence, that there 
was no relationship between the veteran's current lumbosacral 
strain and his service.  As the physician examined the 
veteran, reviewed his records, and provided a rationale for 
the opinion, the Board finds it probative and persuasive; 
there is no competent (medical opinion) evidence to the 
contrary.  The veteran's own opinion that his low back 
disability is related to his service is not competent 
evidence.  See Espiritu, supra.

The preponderance of the evidence is against the claim of 
service connection for a low back disability and it must be 
denied.


III. New and Material Evidence - Carpal Tunnel Syndrome

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of such determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992).

An October 1996 rating decision denied service connection for 
bilateral carpal tunnel syndrome on the bases that such 
disability was not manifested in (and consequently was 
unrelated to) the veteran's service.  He did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105.

The evidence considered at the time of the October 1996 
rating decision included the veteran's SMRs, the report of a 
January 1991 VA examination, and VA treatment records from 
1991 to 1996.  The veteran's SMRs contained no mention of 
complaints, findings, or diagnosis pertaining to carpal 
tunnel syndrome; VA treatment records noted a diagnosis of 
left carpal tunnel syndrome; and on VA examination it was 
noted that the veteran reported he right carpal tunnel 
surgery in the past.  
Evidence received since the October 1996 rating decision 
consists essentially of private medical records from 1988 to 
1990, duplicate VA treatment records, and additional VA 
treatment records from 1991 to 2006.

As the claim was previously denied because bilateral carpal 
tunnel syndrome was not manifested in (or related to) 
service, for evidence received to be new and material, it 
must relate to this unestablished fact, i.e., it must tend to 
show that carpal tunnel syndrome had its onset in, or is 
related to, his service.

The relevant evidence received since the October 1996 rating 
decision does not address the unestablished fact in this 
matter.  The private medical records include a June 1990 
record indicating the veteran was still having wrist pain and 
difficulty holding heavy objects with his right hand 
following his car accident.  The impression was possible 
right carpal tunnel syndrome.  A November 1990 private 
medical record notes that the veteran's insurance company was 
questioning the relationship between his carpal tunnel 
syndrome and car accident.  The physician noted that the 
veteran suffered a hyperextension injury to his right wrist 
when his hand was thrown into a portion of the car during the 
accident, and opined that carpal tunnel syndrome is one of 
the residual problems that can occur from such an injury.  He 
related the veteran's carpal tunnel syndrome to the 
postservice accident.  The new VA treatment records indicated 
that the veteran had a history of bilateral carpel tunnel 
syndrome and that right carpel tunnel syndrome surgery was 
performed in November 1998.

While the private medical records and most of the VA 
treatment records are new, they are not material to the 
claim.  None of these records show/or suggest that the 
veteran's bilateral carpel tunnel syndrome had its onset in, 
service or is otherwise related to service.  In fact, the 
evidence tends to support that the veteran's left carpel 
tunnel syndrome is related to hi March 1990 car accident.  

In summary, the evidence received since the October 1996 
final rating decision that denied service connection for 
bilateral carpal tunnel syndrome does not tend to relate such 
disability to the veteran's service, does not relate to the 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, it is not new and material evidence, and 
these claims to reopen must be denied. 


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

The appeal to reopen a claim of service connection for right 
carpal tunnel syndrome is denied.

The appeal to reopen a claim of service connection for left 
carpel tunnel syndrome is denied.


REMAND

The veteran's SMRs show that he had symptoms of nausea, 
vomiting, and diarrhea in March 1981; the impression was 
gastritis.  Postservice treatment records show a medical 
diagnosis of GERD.  A medical opinion is needed to determine 
whether the GERD diagnosed postservice is related to the 
complaints noted in service.

In the July 2006 remand, the Board requested a VA examination 
with opinions regarding the etiology of any back disorders 
found.  On February 2007 examination, the physician examined 
the thoracic spine but offered no comments, diagnosis, or 
opinion regarding the upper back.  Since February 1978 X-rays 
were interpreted as showing thoracic scoliosis, and October 
2002 X-rays revealed mild anterior wedging of T12 and minimal 
anterior osteophyte formation at the inferior end plate of 
T12, an opinion regarding possible nexus between the 
veteran's service and the current apparent thoracic spine 
disability is necessary.  

Accordingly, the case is remanded for the following:
1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine whether there is a 
nexus between the veteran's GERD and his 
gastrointestinal complaints in service.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should opine whether the veteran's 
current GERD is at least as likely as not 
(50 percent or better probability) 
related to his service, to specifically 
include his complaints and treatment for 
gastritis therein.  The examiner must 
explain the rationale for the opinion 
given.

2.  The RO should also arrange for an 
orthopedic examination of the veteran to 
determine whether he has a disability of 
the upper back that is related to his 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the claims file (including 
the reports of 1978 and 2002 X-rays) and 
examination of the veteran, the examiner 
should opine whether the veteran has a 
disorder of the thoracic spine that is at 
least as likely as not related to his 
military service.  The examiner must 
explain the rationale for the opinion 
given.    

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


